DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claims 1 and 4, the term “anti-microbial” is not quite defined in scope based on the specification/disclosure. The specification states that “’antimicrobial’ is equivalent to antibacterial, antifungal, antiviral, antiparasitic, microbial[?], and microbistatic…[wherein] a part, layer, or coating having ‘antimicrobial properties’ includes any material that kills or inhibits growth of a microorganism.” [PGPub; 0015-0016].
So does the statement of the just the term “anti-microbial” include materials that kill or inhibit growth. If so, is that only part of the definition?
Furthermore, any surface will kill or inhibit growth of at last some organisms. For instance, lice cannot live longer than an estimated 1-4 days or so on non-human surfaces, give or take based on temperature and other conditions.
Therefore, the term will be interpreted broadly, with an emphasis on materials that meet the partial definition or are described by the term or any of its equivalents.
Further regarding claim 1, the terms “flexible” and “semi-rigid” are not clearly defined in scope by the specification. While it is stated that a flexible plastic is rollable [PGPub; 0039], it does not seem inherent to the claimed definition and semi-rigid is not further defined at all [PGPub; 0040]. Therefore, semi-rigid will be interpreted to be any material that is not stated to be undeformable.
Lastly regarding claim 1, the phrase “made of a material which prevents airborne liquid droplets from traveling” will be considered any material that is solid/continuous or states that it is able to at least partially meet that function.

Regarding claim 2, the term “microperforation” includes no approximation of size. Therefore, it will be interpreted as any small/fine hole formed at least partially through a layer.

Regarding claim 5, the term “two-dimensional array” will be any regularly or non-regularly layout on one or more axes of a plane. The term “offset” will be interpreted as any holes that do not directly overlie each other in plan view.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 3, the claim is directed to an assembly “for a cart” then claiming “the cart having a passenger seating area, including at least one seat, a roof and a floor” which is indefinite because it is not clear whether or not the cart is being structurally claimed (“the cart having”) or is only an intended use (“for a cart”).
Regarding the latter interpretation, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Null et al. (WO 2021/086709 A1) (hereinafter “Null”), as evidenced by Fitch et al. (“Modal Vocal Frequency of Young Adults”) (hereinafter “Fitch”).
Regarding claims 1-5, Null teaches a glass laminate usable as a partition in office/school/hospital/clean room buildings or automobile interiors, which inherently comprise passenger seating areas, roofs, and floors [00046, 00048], that can be flexible/semi-rigid [00062] and antimicrobial [00061], wherein the laminate includes at least three layers (substrate/interlayer/substrate OR substrate/interlayer/substrate/interlayer/substrate) [00047], and comprises a plurality of microperforations in a regular or irregular two-dimensional array [00082] that may be partially blocked on different sides [00061] and/or comprise offset inlet/outlet openings creating a torturous path that only partially absorbs sounds at certain frequencies but allows conversational frequencies (~80-255 Hz, as evidenced by Fitch, pg. 381) to pass largely unabated [0007, 00047, 00055, 0064, 00070, Fig. 3 (330, 340, 360, 370) & Fig. 11].
Although the prior art does not disclose that the substrate or interlayer “prevents airborne liquid droplets from travelling”, the claimed properties are deemed to be inherent to the structure in the prior art since Null teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Claims 1 & 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Safe Wedge (hereinafter “Safewedge”), as evidenced by Installation Instructions & Safe Wedge Introduction, or, in the alternative, under 35 U.S.C. 103 as obvious over Safe Wedge in view of Ding et al. (U.S. Pub. No. 2021/0054194 A1) (hereinafter “Ding”) OR Maa et al. (U.S. Pub. No. 2019/0336626 A1) (hereinafter “Maa”).
Safe Wedge teaches a golf cart having a floor, seating, and roof as comprising a transparent (see photo below) protective partition as evidenced by Safe Wedge Instructions for prevention of transmission of Covid-19 (airborne liquid droplets), evidenced by Installation Instructions to comprise a polycarbonate sheet (semi-rigid).

    PNG
    media_image1.png
    953
    1430
    media_image1.png
    Greyscale

In the event that a polycarbonate sheet is not inherently antimicrobial:
Ding teaches antibacterial polycarbonate, wherein the antibacterial agents disposed therein do not decrease the transparency thereof [0001-0005].
	OR
Maa teaches a photocatalytic device comprising a transparent antibacterial film that kills airborne microbes [0002, 0030].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a transparent (polycarbonate) partition/window intended to reduce transmission of pathogens with an antimicrobial surface. One of ordinary skill in the art would have been motivated to provide a further reduction in the spread of illness to transparent windows/partitions.

Claims 2 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Safe Wedge in view of Maa, as applied to claim 1 above, in view of Senda (JP 3152493 U) (hereinafter “Senda”).
Safe Wedge/Maa teach the transparent partition substrate having the applied outer photocatalytic film layers but does not teach microperforations through any of the layers.
Senda teaches a transparent divider such as polycarbonate [0025] for the prevention of droplet infection [0003, 0016, 0020, 0029], wherein a plurality (two-dimensional array) of small holes (microperforated) may be provided for the transmission of voices (sound) [0026].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a transparent substrate and outer photocatalytic layers as microperforated. One of ordinary skill in the art would have been motivated to provide the ability for the transmission of voices.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Safe Wedge in view of Maa and Senda, as applied to claim 4, further in view of Null et al. (WO 2021/086709 A1) (hereinafter “Null”).
Safe Wedge/Maa teach the transparent partition substrate having the applied outer photocatalytic film layers, wherein the entire transparent composite is microperforated with small holes. However, the holes are not said to be offset in the outer layers.
Null teaches a transparent laminate usable as a partition in office/school/hospital/clean room buildings or automobile interiors, which inherently comprise passenger seating areas, roofs, and floors [00046, 00048], that can be flexible/semi-rigid [00062] and antimicrobial [00061], and comprises a plurality of microperforations in a regular or irregular two-dimensional array [00082] that may comprise offset inlet/outlet openings creating a torturous path that only partially absorbs sounds at certain frequencies but can be tuned to absorb only at certain bands, such as that outside of conversational frequencies (~80-255 Hz) [0007, 00047, 00055, 0064, 00070, Fig. 3 (330, 340, 360, 370) & Fig. 11].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide offset inlet and outlet openings at the outer layers. One of ordinary skill in the art would have been motivated to tune to a particular frequency, wherein a torturous path would allow for slimmer panels [00055, 00070].

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stowers et al. (U.S. Pub. No. 2008/0276371 A1) (hereinafter “Stowers”).
Stowers teaches a portable bed divider (cart), wherein the bed comprises a footed base, seating, and a headboard (roof) and may be a seating type bed [0009], comprising a transparent flexible/semi-rigid screen that allows for the passage of air/voices (microperforated) but not droplets of saliva, sputum, or mucus to block the passage of infectious material, wherein the screen may be coated or covered with antimicrobial/antibacterial/antiviral substances to provide further protection (outer layers also microperforated), which may include microfibers [0012].

Claims 2 & 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stowers, as applied to claim 1 above, in view of Levit et al. (U.S. Pub. No. 2009/0173569 A1) (hereinafter “Levit”) and Yoshida et al. (U.S. Pub. No. 2018/0160748 A1) (hereinafter “Yoshida”), wherein claim 5 is optionally further in view of Null et al. (WO 2021/086709 A1) (hereinafter “Null”).
In the event that the coating/covering comprising antimicrobial/antibacterial/antiviral substances is not microperforated:
Levit teaches an acoustic absorber with a barrier facing which is intended to provide acoustic absorption and resistance to the penetration of liquid (droplets) and microorganisms but remaining sound transparent in the vocal frequency range [0002, 0023-0024, 0027], wherein the core is a fabric, porous foam, or microperforated sheet [0004, 0021] and the outer layers are porous and optionally microperforated microfiber nonwovens [0024], wherein the perforations are not taught to be overlapping (offset).
Yoshida teaches a microperforated transparent resin film comprising a plurality of micropores that block the transmission of droplets but allowing for breathing and voice transmission [0042-0043], wherein the use of a resin film over a woven or nonwoven fabric is desired when transparency is desired [0004, 0008].
It would have been obvious to one of ordinary skill in the art at the time of invention to form the substrate and outer antimicrobial layers as transparent resin microperforated films. One of ordinary skill in the art would have been motivated to provide a highly visually and vocal-frequency transparent multilayer droplet/pathogen barrier.
Further regarding claim 5, Null teaches a transparent laminate usable as a partition in office/school/hospital/clean room buildings or automobile interiors, which inherently comprise passenger seating areas, roofs, and floors [00046, 00048], that can be flexible/semi-rigid [00062] and antimicrobial [00061], and comprises a plurality of microperforations in a regular or irregular two-dimensional array [00082] that may comprise offset inlet/outlet openings creating a torturous path that only partially absorbs sounds at certain frequencies but can be tuned to absorb only at certain bands, such as that outside of conversational frequencies (~80-255 Hz) [0007, 00047, 00055, 0064, 00070, Fig. 3 (330, 340, 360, 370) & Fig. 11].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide offset inlet and outlet openings at the outer layers. One of ordinary skill in the art would have been motivated to tune to a particular frequency, wherein a torturous path would allow for slimmer screens [00055, 00070].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Riffle (U.S. Pub. No. 2019/0232993 A1) teaches a stroller (cart having a floor, at least one seat, and a roof) with a polymethylmethacrylate transparent partition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 25th, 2022